FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT

 LARRY BEAUCHAMP,                          No. 11-55780
          Plaintiff-Appellant,
                                            D.C. No.
                v.                   2:10-cv-01270-RGK-JC

 CITY OF LONG BEACH,
          Defendant-Appellee.                 ORDER


                      Filed May 21, 2014

      Before: Consuelo M. Callahan, Sandra S. Ikuta,
         and Andrew D. Hurwitz, Circuit Judges.


                           ORDER

    The stay of these proceedings is lifted. This case is
hereby resubmitted as of the date of this order. The parties
have indicated that they reached a settlement following the
California Supreme Court’s acceptance of the certified
question. The parties’ joint motion for voluntary dismissal of
this appeal is granted. This appeal is dismissed. See Fed. R.
App. P. 42(b).

    This order served on the district court shall act as and for
the mandate of this court.

    The Clerk is hereby directed to serve a copy of this order
on the California Supreme Court.